                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 DP Creations et al.,                                 MEMORANDUM DECISION AND
                                                      ORDER DENYING DEFENDANTS’
                        Plaintiffs,                        MOTION TO STAY
 v.
                                                          Case No. 2:19-cv-00948-CMR
 Ortiz et al.,
                                                       Magistrate Judge Cecilia M. Romero
                        Defendants.


        Before the court is Defendants’ Motion to Stay Proceedings (“Motion”) (ECF 10). In the

Motion, Defendants request a stay of proceedings pending the court’s determination of their

Motion to Disqualify Counsel (ECF 9). Plaintiffs filed a Memorandum in Opposition

(“Opposition”) (ECF 11) arguing the stay is an unnecessary delay tactic. The court is not

persuaded by Defendants Motion and finds a stay pending determination of the Motion to

Disqualify Counsel is unnecessary.

        The court has inherent power to stay proceedings in matters pending before it. Pet Milk

Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963). This includes discretion to stay discovery

pending resolution of a motion to dismiss. See Matrix Grp., LLC v. Innerlight Holdings, Inc.,

2012 WL 5397118, at *4–5 (D. Utah Nov. 5, 2012). Reaching such a determination as to

whether or not to stay a matter “calls for the exercise of judgment, which must weigh competing

interests and maintain an even balance.” Landis v. North American Co., 299 U.S. 248, 254

(1936). In exercising this judgment courts in this circuit have applied a variety of factors. See

e.g., Gale v. Brinker International Payroll Co., 2010 WL 3835215, *1 (D. Utah Sept. 29, 2010);

Sykes v. LivaNova Deutschland GMBH, 2018 WL 286791, at *1 (D. Colo. Jan. 4, 2018). These

include: (1) whether a stay would promote judicial economy; (2) whether a stay would avoid
confusion and inconsistent results; (3) the interests and burdens on the parties; (4) the interests of

others, such as nonparties or the public, in staying or proceeding with the case and (5) the impact

to the court of staying a matter. Id.

       Having considered these factors, the court finds that Defendants have failed to meet their

burden. As to the first factor, the court has no information that a stay does not promote judicial

economy. Further, there is no suggestion that a stay would avoid confusion or inconsistent

results. Third, the burden on the Defendants to file an answer will not be affected by the court’s

decision to disqualify Plaintiffs’ counsel. In fact, Plaintiffs themselves would be burdened

should the court disqualify their counsel of record, yet, they oppose a stay. As to the fourth

factor, nothing in the record demonstrates any effect on nonparties or the public in staying or

proceeding with the case. Finally, the court’s determination in whether to disqualify Plaintiffs’

counsel has no bearing or effect on Defendants’ obligation to answer, or the parties’ obligation to

file a proposed scheduling order.

                                              ORDER

       It is therefore ORDERED that Defendants’ Motion to Stay is DENIED. Defendants must

file an answer or other responsive pleading by January 3, 2020.



       DATED this 20 December 2019.




                                               Magistrate Judge Cecilia M. Romero
                                               United States District Court for the District of Utah




                                                  2
